
	
		I
		111th CONGRESS
		1st Session
		H. R. 374
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Harman (for
			 herself, Mr. Conyers,
			 Ms. Eshoo, and
			 Mr. Nadler of New York) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the closure of the detention facility at
		  Guantanamo Bay, Cuba, to limit the use of certain interrogation techniques, to
		  prohibit interrogation by contractors, to require notification of the
		  International Committee of the Red Cross of detainees, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lawful Interrogation and Detention
			 Act.
		2.Intelligence
			 community definedIn this Act,
			 the term intelligence community has the meaning given that term
			 in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
		3.Closure of
			 detention facility at Guantanamo Bay
			(a)Requirement To
			 closeNot later than 1 year after the date of the enactment of
			 this Act, the President shall close the detention facility at Guantanamo Bay,
			 Cuba, operated by the Secretary of Defense and remove all detainees from such
			 facility.
			(b)DetaineesPrior
			 to the date that the President closes the detention facility at Guantanamo Bay,
			 Cuba, as required by subsection (a), each individual detained at such facility
			 shall be treated exclusively through one of the following:
				(1)The individual
			 shall be charged with a violation of United States or international law and
			 transferred to a military or Federal civilian detention facility in the United
			 States for further legal proceedings, provided that such a Federal civilian
			 facility or military facility has received the highest security rating
			 available for such a facility.
				(2)The individual
			 shall be transferred to an international tribunal operating under the authority
			 of the United Nations that has jurisdiction to hold a trial of such
			 individual.
				(3)The individual
			 shall be transferred to the custody of the government of the individual's
			 country of citizenship or a different country, provided that such transfer is
			 consistent with—
					(A)the Convention
			 Against Torture and Other Forms of Cruel, Inhuman or Degrading Treatment or
			 Punishment done at New York, December 10, 1984;
					(B)all relevant
			 United States law; and
					(C)any other
			 international obligation of the United States.
					(4)If the Secretary
			 of Defense and Director of National Intelligence determine, jointly, that the
			 individual poses no security threat to the United States and actions cannot be
			 taken under paragraph (1) or (3), the individual shall be released from further
			 detention.
				(c)Reporting
			 requirements
				(1)Requirement for
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to Congress a report that describes the
			 President's plan to implement this section.
				(2)Requirement to
			 updateThe President shall keep Congress fully and currently
			 informed of the steps taken to implement this section.
				(d)Construction
				(1)Immigration
			 statusThe transfer of an individual under subsection (b) shall
			 not be considered an entry into the United States for purposes of immigration
			 status.
				(2)No additional
			 detention authorityNothing in this section may be construed as
			 altering or adding to existing authorities for, or restrictions on, the
			 detention, treatment, or transfer of individuals in United States
			 custody.
				4.Limitation on
			 interrogation techniquesNo
			 individual in the custody or under the effective control of personnel of an
			 element of the intelligence community or a contractor or subcontractor of an
			 element of the intelligence community, regardless of nationality or physical
			 location of such individual or personnel, shall be subject to any treatment or
			 technique of interrogation not authorized by the United States Army Field
			 Manual on Human Intelligence Collector Operations.
		5.Prohibition on
			 interrogations by contractorsThe Director of the Central Intelligence
			 Agency shall not allow a contractor or subcontractor to the Central
			 Intelligence Agency to carry out an interrogation of an individual. Any
			 interrogation carried out on behalf of the Central Intelligence Agency shall be
			 conducted by an employee of such Agency.
		6.Notification of
			 the International Committee of the Red Cross
			(a)RequirementThe
			 head of an element of the intelligence community or a contractor or
			 subcontractor of such element who detains or has custody or effective control
			 of an individual shall notify the International Committee of the Red Cross of
			 the detention of the individual and provide access to such individual in a
			 manner consistent with the practices of the Armed Forces.
			(b)ConstructionNothing
			 in this section shall be construed—
				(1)to create or
			 otherwise imply the authority to detain; or
				(2)to limit or
			 otherwise affect any other rights or obligations which may arise under the
			 Geneva Conventions, other international agreements, or other laws, or to state
			 all of the situations under which notification to and access for the
			 International Committee of the Red Cross is required or allowed.
				
